Citation Nr: 0008103	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  96-27 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for occlusal trauma 
due to bruxism with temporomandibular joint syndrome, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from March 1985 to January 
1989.  

An April 1996 rating decision granted service connection for 
occlusal trauma due to bruxism with temporomandibular joint 
syndrome, evaluated as 20 percent disabling.  The veteran 
disagreed with the determination and a timely substantive 
appeal was filed.  

In September 1998 the Board remanded the case to obtain 
additional clinical information.  

In the September 1998 Board remand, it was reported that in 
August 1998, the veteran had raised the issues of service 
connection for teeth 18 and 19.  In statements received in 
October and November 1999 the veteran reported several other 
physical problems, namely sinus, headaches, and ear disorders 
that she attributes to dental treatment she had during 
service.  These issues have not been addressed by the RO and 
are not properly before the Board at this time.  The 
aforementioned issues are referred to the RO for appropriate 
consideration and development.  


FINDING OF FACT

The occlusal trauma due to bruxism with temporomandibular 
joint syndrome is not productive of inter-incisal motion from 
11 to 20 millimeters.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for occlusal trauma due to bruxism with temporomandibular 
joint syndrome have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.150, Diagnostic Code 9905 
(1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

An allegation of increased disability generally establishes a 
well-grounded claim. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  It is asserted by and on behalf of the veteran that 
the January 1999 VA dental examination that was performed to 
evaluate her temporomandibular disability was inadequate and 
the case should be remanded for another dental examination.  
It is argued that during the examination she was forced to 
open her mouth despite reported pain; there were no 
measurements that considered her temporomandibular joint 
pain; and that clinical opinions as to the severity of her 
temporomandibular disorder are contradictory.  A review of 
the January 1999 VA dental examination does not reveal a 
diagnosis that is unsupported by findings nor is there an 
indication of insufficient detail in the examination.  See 38 
C.F.R. § 4.2 (1999).  The examination followed instructions 
per the September 1998 Board remand.  In this regard, the 
January 1999 VA dental examination is adequate for rating 
purposes.  VA has fulfilled its duty to assist the veteran in 
the development of the facts pertinent to her claim for an 
increased evaluation.  38 U.S.C.A. § 5107(a).  A remand for 
another VA dental examination is not necessary.  

Factual Background

A VA dental examination was performed in October 1995.  The 
veteran reported a history of the need to grind and clinch 
her jaws together, with resultant temporomandibular joint 
soreness, more on the left .  She reportedly had worn an 
occlusal splint for the grinding.  A physical examination 
revealed a Class II malocclusion with no anterior 
distoclusion and excursive movements.  Teeth number 17 and 18 
were missing.  It was reported that the veteran's jaw opening 
was limited to 30 millimeters.  There were no abnormal jaw 
sounds.  There was moderate to marked occlusal wearing of the 
teeth.  The diagnosis was occlusal trauma due to bruxism with 
some temporomandibular joint symptoms present.  

At a VA dental examination in January 1999 the veteran 
reported a history of dental treatment during service that 
resulted in an infected tooth and had subsequently caused 
bruxism.  The physical examination revealed that the veteran 
had some masticatory loss on the left side due to loss of 
teeth.  Teeth 1, 16, 32, 17, and 18 were missing.  It was 
reported that there is no loss of motion and there was no 
bone loss in the maxilla or mandible.  It was stated that 
there was no evidence of severe bruxism.  The diagnosis was 
loss of teeth 17 and 18.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

The RO has assigned a 20 percent disability evaluation for 
occlusal trauma due to bruxism with temporomandibular joint 
syndrome under the provisions of 38 C.F.R. § 4.150, 
Diagnostic Code 9905, temporomandibular articulation, limited 
motion.  

Under Diagnostic Code 9905, malunion of the mandible is 
evaluated on the basis of the resulting degree of impairment 
of motion and the relative loss of masticatory function.  A 
20 percent rating is warranted for limitation of the range of 
inter-incisal motion from 21 to 30 millimeters.  A 30 percent 
rating is warranted for limitation of the range of inter-
incisal motion from 11 to 20 millimeters.  A 40 percent 
rating is warranted for limitation of the range of inter- 
incisal motion from 0 to 10 millimeters.  

The veteran maintains that her occlusal trauma due to bruxism 
with temporomandibular joint syndrome more nearly 
approximates the criteria for a 30 percent disability 
evaluation.  

The clinical data reveals that in October 1995, limitation of 
the veteran's jaw was to 30 millimeters.  In the January 1999 
VA dental examination it was reported that there was no loss 
of (jaw/mandible) motion.  There are no clinical findings 
that reveal limitation of the range of inter-incisal motion 
from 11 to 20 millimeters.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45 is warranted in order 
to evaluate the existence of any functional loss due to pain, 
or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The recent dental examinations, however, 
revealed neither complaints nor findings of pain.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45 do not provide a 
basis for a higher rating.  The record also does not indicate 
frequent hospitalizations or marked interference with 
employment.  38 C.F.R. § 3.321(b)(1).



ORDER

An increased evaluation for occlusal trauma due to bruxism 
with temporomandibular joint syndrome is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

